Citation Nr: 0531829	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hypertension.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.

3.  Entitlement to an increased rating for the service-
connected postoperative residuals of an umbilical hernia, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased (compensable) rating for the 
service-connected excision of a lipoma of the right lumbar 
region.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1968 to September 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 and February 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The July 2002 rating decision denied an 
increased rating for the service-connected postoperative 
umbilical hernia, rated at 20 percent disabling; and denied 
an increased (compensable) rating for the service-connected 
excision lipoma right lumbar region.  The February 2004 
rating decision granted, inter alia, service connection for 
diabetes mellitus and assigned an initial 20 percent rating; 
and denied service connection for hypertension.  

It is apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for 
hypertension.  However, the United States Court of Appeals 
for Veterans Claims (Court) has made it clear that even if an 
RO makes an initial determination to reopen a claim, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 
2005.  A transcript of his testimony has been associated with 
the claims file.

The appeal as to the issues of increased ratings for the 
service-connected umbilical hernia, lipoma excision of the 
right lumbar area, and diabetes mellitus, as well as the 
reopened claim of service connection for hypertension, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an October 1987 rating decision, the RO denied the 
veteran's claim of service connection for hypertension.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  In a March 1995 rating decision, the RO denied the 
veteran's claim to reopen a previously denied claim of 
service connection for hypertension.  A notice of 
disagreement was not received within the subsequent one-year 
period.

3. Evidence submitted since the RO's March 1995 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1987 and March 1995 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's March 1995 rating decision which denied service 
connection for hypertension on a new and material basis; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in May 2002, prior to the July 2002 unfavorable 
agency decision.  As such, the Board finds no defect with 
regard to the timing of the VCAA notice as it pertains to the 
claims for increased ratings, including the claim for an 
increased initial rating for the service-connected diabetes 
mellitus.  

Furthermore, a VCAA letter that is adequate for the service 
connection issue is adequate if there is a notice of 
disagreement to the assigned evaluation.  The RO does not 
bifurcate the issues, rather, the RO grants service 
connection then assigns an evaluation.  The veteran's claim 
is actually a claim for compensation.  In establishing his 
claims of service connection, he presented evidence to 
establish the existence of disability.  The degree of 
disability is inherent in establishing the existence of 
disability.  In this case, the veteran was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The veteran was specifically 
advised of the type of evidence which would substantiate his 
claims and he was afforded additional time to submit such 
evidence.  Thus, the veteran was provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  See VAOPGCPREC 8-03.

Although the May 2002 letter did not specifically address the 
issue of service connection for hypertension, the letter did 
notify the veteran of the evidence and information necessary 
to substantiate a claim for service connection, generally.  
The VCAA letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Furthermore, the veteran was asked at his personal 
hearing to submit additional private records, which he 
thereafter submitted.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the Board is reopening the claim of service 
connection for hypertension, and is remanding that issue, 
along with the other issues on appeal for additional 
development of the record, to comply with VA's duty to 
assist.  

II.  New and Material Evidence

In an October 1987 decision, the RO denied service connection 
for hypertension.  The basis of the denial was that 
hypertension was not shown during service and the veteran did 
not have a current diagnosis of hypertension.  A notice of 
disagreement was not received within the subsequent one-year 
period.  

In a March 1995 decision, the RO denied service connection 
for hypertension based on a finding that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The basis of the denial was that although a 
current diagnosis of hypertension was shown, there was no 
nexus linking the current diagnosis to the veteran's period 
of active service.  A notice of disagreement was not received 
within the subsequent one-year period.

Currently, the appellant contends that his hypertension (and 
heart disease) is secondary to the service-connected diabetes 
mellitus.  However, and in the alternative, the veteran has 
always asserted that he had high blood pressure during 
service, which resulted in an extended hospital stay with 
regard to his hernia repair and lipoma excision during 
service.  

Additional evidence has been added to the record.  In 
particular, medical evidence showing a diagnosis of diabetes 
mellitus is of record.  In addition, the record contains 
medical evidence showing a diagnosis of hypertension as well 
as examination reports and hearing testimony regarding 
complications associated with the service-connected diabetes 
mellitus.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that hypertension was not shown during service.  
The March 1995 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes, 
in essence, assertions of an alternate theory of entitlement.  
That is, the veteran contends that his hypertension is 
aggravated by the service-connected diabetes mellitus.  The 
Board notes that with regard to all claimed disorders, VA 
must also ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).  
At the time of the previous denial, service connection had 
not been established for diabetes mellitus.  Service 
connection is now established for that disorder, and the 
veteran asserts that the service-connected diabetes mellitus 
aggravates his hypertension.  Thus, the additional evidence 
is new and material.  It includes competent evidence that 
cures the prior evidentiary defect.

Evidence submitted since the RO's March 1995 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's March 1995 decision; thus, the claim 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to hypertension having been submitted, 
the claim is reopened.


REMAND

Hypertension

The veteran seeks service connection for hypertension, either 
on a direct basis, or as secondary to the service-connected 
diabetes mellitus.  As noted hereinabove, the RO denied the 
veteran's claim of service connection for hypertension on a 
direct basis in October 1987 because, inter alia, the 
evidence did not show a diagnosis of hypertension or high 
blood pressure during service.  Although a diagnosis of 
hypertension was shown at the time of the March 1995 RO 
denial, the medical evidence of record at that time did not 
show a nexus between the veteran's current hypertension and 
his period of military service.  

Currently, the veteran asserts that his hypertension is 
secondary to the service-connected diabetes mellitus.  In the 
February 2004 rating decision, the RO noted that the 
veteran's hypertension pre-dated the diabetes mellitus, and 
therefore, the diabetes mellitus could not have caused the 
hypertension.  The RO did not, however, address whether the 
veteran's service-connected diabetes mellitus as likely as 
not aggravates the hypertension.  

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§ 1110, refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO/AMC must consider whether 
the veteran's hypertension disability has been aggravated by 
his service-connected diabetes mellitus, and, if so, the 
level of disability attributable to aggravation must be 
determined.  In order to determine these questions, the Board 
finds that a VA examination is necessary.  In addition, and 
in light of the reopening of the veteran's claim of service 
connection for hypertension, the examiner should also address 
the issue of service connection for hypertension on a direct 
basis.  That is, the examiner should review the record in its 
entirety, and opine as to whether it is at least as likely as 
not that the veteran has a current hypertension disability 
that was incurred in or aggravated by service.  

Diabetes Mellitus

The veteran seeks an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus under Diagnostic 
Code 7913.  Under this code, a 40 percent evaluation requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent under this code requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).

The record reflects that the veteran's medications used to 
control the diabetes mellitus include oral Glucophage, and 
Glipizide, both taken two times per day; and Insulin NPH 70 
units administered once per day.  It is unclear, however, if 
the veteran's diabetes is of such severity as to require a 
restricted diet and regulation of activities, as contemplated 
within the meaning of the regulations governing disability 
ratings for diabetes mellitus.  Although it has already been 
established that the veteran's peripheral neuropathy of the 
lower extremities, as well as his erectile dysfunction, are 
complications associated with the service-connected diabetes 
mellitus, it remains unclear as to whether the underlying 
disability is of such severity as to warrant a rating in 
excess of 20 percent.  In light of the veteran's testimony 
that his diabetes mellitus requires restricted diet and 
regulation of activities, the Board finds that the veteran 
should be afforded a VA examination to determine the current 
nature, extent, and severity of the service-connected 
diabetes mellitus as well as any complications therefrom.



Umbilical Hernia

The veteran seeks an increased rating for the service-
connected umbilical hernia.  The last VA examination of 
record is from May 2002, over three years ago.  At that 
examination, it was noted that the veteran had undergone 
three repair surgeries, with a mesh placed during the third 
surgery.  The veteran reported that following the mesh 
placement, he continued to feel a "pulling" sensation at 
the mid-abdomen and the left peri-umbilical region.  It was 
felt that a surgical consult was necessary.  Examination 
revealed progression of the post-operative hernia to ventral 
hernia with diastasis recti of the abdomen with tenderness 
and possible right periumbilical adhesions.  

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment and the present level of disability.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Prior to appellate 
adjudication of the merits, all of the veteran's VA and 
private treatment records with respect to the service-
connected umbilical hernia should be obtained and he should 
be afforded a VA examination.

Lipoma Excision

The veteran seeks an increased rating for the service-
connected lipoma excision.  The last VA examination of record 
is from May 2002, over three years ago.  At that examination, 
it was noted that the veteran had a very large lipoma removed 
from his right lumbar region during service.  A second 
surgery was performed to remove a second lipoma in the same 
area in the early 1970's.  The veteran continued to complain 
of discomfort at the incision site.  

In conjunction with his personal hearing before the 
undersigned Veterans Law Judge in June 2005, the veteran 
submitted additional medical evidence directly to the Board, 
including private treatment record from his family physician.  
In a March 2003 note, the family physician noted that the 
veteran complained of a worsening pain in his right flank 
area, the area on which he had a lipoma previously removed.  

The veteran also submitted a July 2003 memorandum from his 
private doctor regarding the lipoma scar.  The doctor 
concluded that the veteran suffered from multiple neuromas 
directly superior to his lipoma scar on the right lower 
posterior torso.  The doctor further noted that the pain from 
his neuromas may be aggravated by his diabetes and a possible 
diabetic neuropathy.  

As noted above, VA's duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and the 
present level of disability.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  Prior to appellate adjudication of the merits, 
all of the veteran's VA and private treatment records with 
respect to the service-connected umbilical hernia should be 
obtained and he should be afforded a VA examination.

Accordingly, the case is REMNADED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hypertension, diabetes mellitus, 
umbilical hernia and/or lipoma excision 
or any residuals therefrom.  After 
obtaining any necessary authorization 
from the veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded VA 
examinations by the appropriate 
specialists, to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected disabilities 
as well as his hypertension disorder.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the 
examiner(s) prior to the examination(s).  
The examiner(s) should be asked to 
provide specific comments as to any 
relationship between the veteran's 
service-connected disabilities and any 
current hypertension disability.  The 
appropriate examiner should also indicate 
if the veteran's service-connected 
diabetes mellitus aggravates any current 
hypertension or other heart disorder, 
and, if so, what level of disability is 
attributable to aggravation.

The examiner(s) should determine the 
severity of the service-connected 
diabetes, umbilical hernia and any 
residuals of the service-connected lipoma 
excisions.  The examiner(s) should review 
the claims file, take a detailed history 
from the veteran, and provide findings 
necessary to apply the pertinent rating 
criteria.  

With regard to the diabetes mellitus, the 
appropriate examiner should indicate 
whether the veteran must have his 
activities regulated based on a balance 
of activity versus insulin and/or food 
intake based on restricted diet; whether 
the veteran experiences any episodes of 
ketoacidosis or hypoglycemia that have 
required hospitalization and the 
frequency of visits to a diabetic care 
provider.

With regard to the umbilical hernia, the 
appropriate examiner should opine as to 
whether the veteran's umbilical hernia 
has progressed to a small or large 
ventral hernia, whether or not it is 
well-supported by belt under ordinary 
conditions, and/or whether the hernia is 
productive of severe diastasis of recti 
muscles or extensive diffuse destruction 
or weakening of muscular and fascial 
support of the abdominal wall so as to be 
inoperable.  

With regard to the lipoma excisions, the 
appropriate examiner should opine as to 
what, if any, functional impairment is 
current present, and whether the 
veteran's service-connected lipoma 
excision is further aggravated by the 
diabetes mellitus.  

All medical opinions must be accompanied 
by a complete rationale based on sound 
medical principles.  

3.  The RO/AMC should readjudicate the 
veteran's claim for entitlement to 
service connection for hypertension, the 
claim for an initial rating in excess of 
20 percent for the service-connected 
diabetes mellitus, and the claims for 
increased ratings for the service-
connected postoperative umbilical hernia 
and lipoma excisions.  The RO should 
specifically consider whether the veteran 
has a hypertension disorder is aggravated 
by the service-connected diabetes 
mellitus, taking into consideration the 
provisions of 38 C.F.R. § 3.310(a) and 
the directives set forth in Allen 
regarding aggravation.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


